          Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


 TROY WILLIAMS D/B/A TROY                  )
 WILLIAMS HEATING,                         )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        )    Docket No. 1:18-cv-099-NT
                                           )
 AIRE SERV, LLC AND THE DWYER              )
 GROUP, INC.,                              )
                                           )
                     Defendants.           )




              ORDER ON DEFENDANTS’ MOTION TO DISMISS
                  AND MOTION TO TRANSFER VENUE

      Before the Court is the Defendants’ motion to dismiss the Plaintiff’s Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) or, alternatively, to transfer the

action to the United States District Court for the Western District of Texas, Waco

Division, pursuant to 28 U.S.C. § 1404(a). (ECF No. 4.) For the reasons stated below,

the motion to dismiss is DENIED and the motion to transfer venue is GRANTED.


                                   BACKGROUND

      Plaintiff Troy Williams (“Williams” or the “Plaintiff”) owns and operates Troy

Williams Heating in Bangor, Maine. Compl. ¶¶ 5-6 (ECF No. 1-1). Defendant Aire

Serv, LLC is a franchise organization that provides maintenance and repair for

heating, cooling, and ventilation systems, and Defendant Dwyer Group is the holding
            Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 2 of 13



company of Aire Serv (collectively “Aire Serv” or the “Defendants”). Compl. ¶¶ 7-

9.

       Williams allegedly entered into a franchise agreement with Aire Serv to turn

his existing business into an Aire Serv franchise (the “Franchise Agreement”).

Compl. ¶ 45; Def.’s Ex. A (ECF No. 4-1). Williams claims that he entered the

Franchise Agreement based upon Aire Serv’s representations that his franchise

would have a 30 mile exclusive zone in which no other Aire Serv franchise could

operate, and that his zone would include Bangor, where his business was located.

Compl. ¶¶ 12, 16. After signing the Franchise Agreement, Williams discovered that

his zone included only the area south of Bangor, and that Aire Serv had entered into

a franchise agreement with another business located north of Bangor. Compl. ¶¶ 46-

47, 55, 57. Neither franchise had exclusive rights to Bangor. Compl. ¶ 56. 1

       The Franchise Agreement includes a forum selection clause that provides,

       Consent to Jurisdiction.          FRANCHISOR AND FRANCHISEE
       SPECIFICALLY AGREE THAT ANY ACTION ON ANY DISPUTE
       SHALL BE FILED IN A FEDERAL OR STATE COURT LOCATED
       IN WACO, MCLENNAN COUNTY, TEXAS, AND FRANCHISEE
       HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
       OF SUCH COURTS AND SPECIFICALLY WAIVES ANY
       OBJECTION IT MAY HAVE TO EITHER THE JURISDICTION
       OR VENUE OF SUCH COURTS. However, Franchisor may, at its
       option, seek to enforce this Agreement and any arbitration orders and
       awards in the courts of the state or states in which Franchisee is
       domiciled or the Territory is located.
       FRANCHISOR AND FRANCHISEE ACKNOWLEDGE AND
       AGREE        THAT        THEIR        AGREEMENT        REGARDING

1       Williams knew that Aire Serv was negotiating another franchise agreement with a company
based in Maine, but he alleges that Aire Serv represented that this franchise would be located over
100 miles north of Bangor. Compl. ¶¶ 49-50. Williams claims that the individual whose business was
located north of Bangor was also led to believe that Williams’ franchise would be located further away
from Bangor. Compl. ¶ 54.


                                                  2
            Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 3 of 13



       APPLICABLE STATE LAW AND FORUM PROVIDE EACH OF
       THE PARTIES WITH THE MUTUAL BENEFIT OF THE
       UNIFORM INTERPRETATION OF THIS AGREEMENT AND
       ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR THE
       RELATIONSHIP BETWEEN THE PARTIES. THE PARTIES
       FURTHER    ACKNOWLEDGE      THE    RECEIPT   AND
       SUFFICIENCY OF MUTUAL CONSIDERATION FOR SUCH
       BENEFIT.

Defs.’ Ex. A 33-34 (emphasis in original).

       The Plaintiff initially sued Aire Serv in Penobscot County Superior Court.

Compl. 2 The Defendants removed the action to this Court and now move to dismiss

the case for failure to state a claim because of the Plaintiff’s alleged failure to comply

with the forum selection clause, or alternatively, to transfer venue to the United

States District Court for the Western District of Texas, Waco Division. Notice of

Removal (ECF No. 1); Defs.’ Mot.


                                    LEGAL STANDARD

       Venue “refers to the geographic specification of the proper court or courts for

the litigation of a civil action that is within the subject-matter jurisdiction of the

district courts in general.” 28 U.S.C. § 1390. Section 1391(b) provides that:

       A civil action may be brought in—(1) a judicial district in which any
       defendant resides, if all defendants are residents of the State in which
       the district is located; (2) a judicial district in which a substantial part
       of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated;
       or (3) if there is no district in which an action may otherwise be brought



2       The Complaint alleges 13 counts: counts I-II for fraudulent misrepresentation, count III for
unilateral mistake, counts IV-V for mutual mistake, count VI for adhesion contract, counts VII-X for
unfair trade practices, in violation of 5 M.R.S. §§ 205-A—214, count XI for intentional
misrepresentation, count XII for negligent misrepresentation, and count XIII for fraud.


                                                 3
             Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 4 of 13



        as provided in this section, any judicial district in which any defendant
        is subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Where a plaintiff complies with § 1391(b), venue is considered

“proper.” 3 While a plaintiff gets to choose where among the § 1391(b) options to file a

complaint, a district court may, upon motion or consent of all parties, transfer the

case to another district or division. 29 U.S.C. § 1404(a). In deciding whether to

transfer a case, courts “must evaluate both the convenience of the parties and various

public-interest considerations” as part of the § 1404(a) analysis. Atl. Marine, 571 U.S.

at 62. Courts weigh these factors and determine whether, on the whole, “transfer

would serve ‘the convenience of the parties and witnesses’ and otherwise promote ‘the

interest of justice.’ ” Id. at 62-63 (quoting 28 U.S.C. § 1404(a)).

        Parties may agree to limit appropriate venues for potential future lawsuits

through a forum selection clause in a contract. See Atl. Marine Constr. Co. v. U.S.

Dist. Court for the W. Dist. of Tex., 571 U.S. 49, 53 (2013). When a plaintiff files suit

in a “proper” venue for purposes of § 1391(b) but in a venue other than where the

parties agreed to litigate in a forum selection clause, a defendant may seek to enforce

the forum selection clause by filing a motion to transfer venue under 28 U.S.C.

§ 1404(a). Id. at 59. 4 “ ‘[A] valid forum-selection clause [should be] given controlling


3        Where a plaintiff fails to comply with § 1391, venue is considered improper, and a district court
is directed to “dismiss, or if it be in the interest of justice, transfer such case to any district or division
in which it could have been brought.” 28 U.S.C. § 1406(a). A defendant may file a motion to dismiss
under Rule 12(b)(3) for improper venue or file a motion for transfer pursuant to § 1406(a).
4        The Supreme Court has reserved judgment on whether a Rule 12(b)(6) motion to dismiss for
failure to state a claim is also an appropriate procedural vehicle. Atl. Marine Constr. Co. v. U.S. Dist.
Court for the W. Dist. of Tex., 571 U.S. 49, 61 (2013). Post-Atlantic Marine, the First Circuit has
continued to allow litigants to use Rule 12(b)(6) as a vehicle to enforce forum selection clauses. See
Carter’s of New Bedford, Inc. v. Nike, Inc., 790 F.3d 289, 291-92 (1st Cir. 2015); Claudio-De León v.
Sistema Universitario Ana G. Méndez, 775 F.3d 41, 46 n.3 (1st Cir. 2014).

                                                      4
            Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 5 of 13



weight in all but the most exceptional cases.’ ” Id. at 63 (quoting Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 33 (1988)) (second alteration in original). Where there is a

valid forum selection clause, courts alter their transfer analysis in three ways. First,

the plaintiff’s choice of forum is entitled to no weight, and the plaintiff bears the

burden of establishing that transfer to the bargained-for forum is improper. Id. at 63-

64. Second, the court may consider public-interest concerns, but not the parties’

private concerns (meaning, their convenience). Id. at 64. Third, the transfer “will not

carry with it the original venue’s choice-of-law rules.” Id. The result of this analytical

framework is that “[i]n all but the most unusual cases,” the parties will be held to

their bargained-for forum selection clause. Id. at 66.


                                          DISCUSSION

        The Plaintiff makes a three-pronged argument that venue is appropriate in the

District of Maine. First, the Plaintiff contends that because the Franchise Agreement

is void, its forum selection clause does not control. Second, the Plaintiff argues that

even if the Franchise Agreement is valid, the forum selection clause is unenforceable

under the factors set forth in M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15




         The Defendants argue that dismissal without prejudice under Rule 12(b)(6) is most
appropriate, because the Plaintiff would retain the ability to sue in either state or federal court in
Texas. But the Plaintiff expresses no interest in a Texas state venue, arguing that the Defendants’
“request to dismiss this case is not warranted because a motion to transfer under Section 1404(a)
would be the appropriate mechanism where there exists a valid forum selection clause.” See Pl.’s Opp’n
2 (ECF No. 10). Given the Plaintiff’s position, and Atlantic Marine’s clear sanctioning of the § 1404(a)
route, I proceed under § 1404(a). See, e.g., Montoya v. CRST Expedited, Inc., 285 F. Supp. 3d 493, 497
(D. Mass. 2018) (granting motion to transfer where court was also presented with a motion to dismiss).

                                                   5
            Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 6 of 13



(1972). Finally, Plaintiff contends that transfer is not warranted under the § 1404(a)

factors.

I.      Validity of the Forum Selection Clause in a Contract Alleged to be
        Void

        The Plaintiff argues that the forum selection clause is invalid because the

Franchise Agreement as a whole is void. Pl.’s Opp’n 5-8. Specifically, the Plaintiff

contends that the Franchise Agreement was either the result of the parties’ mutual

mistake as to Williams’ exclusive territory, or the result of fraud, namely Aire Serv’s

intentional misstatements about Williams’ exclusive zone. Pl.’s Opp’n 6-8. The

Defendants dispute the Plaintiff’s factual allegations and note that the Plaintiff’s

arguments go to the issue of whether the entire Franchise Agreement is void, as

opposed to whether the forum selection clause specifically was fraudulently induced.

        The Defendants are correct that a forum selection clause may be enforceable

even where the underlying contract is void. See Autoridad de Energía Eléctrica de

Puerto Rico v. Vitol S.A., 859 F.3d 140, 148 (1st Cir. 2017). 5 The Plaintiff’s argument,

that the court should consider whether there was fraud in the inducement of the

entire Franchise Agreement, must fail, because

        “[t]he logical conclusion of the argument would be that the federal courts
        . . . would first have to determine whether the contracts were void before
        they could decide whether, based on the forum selection clauses, they
        should be considering the cases at all. An absurdity would arise if [this]
        court [in Maine] determined the contracts were not void and that
        therefore, based on valid forum selection clauses, the cases should be

5       The First Circuit has signaled that a forum selection clause may not be enforceable where a
court determines that a party did not sign the contract, the party lacked authority to commit to a
contract, or where a party lacked the mental capacity to assent. See Autoridad de Energía Eléctrica de
Puerto Rico v. Vitol S.A., 859 F.3d 140, 147-48 (1st Cir. 2017). The Plaintiff does not allege that any of
these possible defenses to contract formation are present in the instant case.


                                                    6
            Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 7 of 13



        sent to [Texas]—for what? A determination as to whether the contracts
        are void?”

Id. at 147 (quoting Muzumdar v. Wellness Int’l Network, Ltd., 438 F.3d 759, 762 (7th

Cir. 2006)).

II.     The Enforceability of the Forum Selection Clause under M/S Bremen
        v. Zapata Off-Shore Co., 407 U.S. 1 (1972)

        The Plaintiff next argues that even if the Franchise Agreement is a valid

contract, the forum selection clause is unenforceable under the factors set forth in

M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972). A party that advocates

setting aside a forum selection clause under Bremen has the burden to make a “strong

showing” that:

        (1) the clause is the product of fraud or overreaching; (2) enforcement is
        unreasonable and unjust; (3) its enforcement would render the
        proceedings gravely difficult and inconvenient to the point of practical
        impossibility; or (4) enforcement contravenes “a strong public policy of
        the forum in which suit is brought, whether declared by statute or
        judicial decision.”

Carter’s of New Bedford, Inc. v. Nike, Inc., 790 F.3d 289, 292 (1st Cir. 2015) (quoting

Huffington v. T.C. Grp., LLC, 637 F.3d 18, 23 (1st Cir. 2011)). 6 The Plaintiff seeks to

avoid enforcement of the forum selection clause on each of the four Bremen factors.




6        The First Circuit has applied the Bremen factors to determine the enforceability of a forum
selection clause post-Atlantic Marine. See Carter’s, 790 F.3d at 292 n.3. In Carter’s, the First Circuit
did not resolve the moving party’s argument that Atlantic Marine demands that a “heightened
standard” apply to efforts to avoid a forum selection clause, because the court enforced the clause even
under Bremen. Id. The Defendants accept that the Bremen factors, generally, guide the analysis. See
Defs.’ Reply to Pl.’s Opp’n 2 (Defs.’ Reply) (ECF No. 11). I apply the Bremen factors and, given my
finding that the Plaintiff has not satisfied his burden of showing hardship, I need not resolve the
Defendants’ claim that Atlantic Marine forecloses the Plaintiff’s argument about the private cost of
litigating in Texas. See infra.


                                                   7
           Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 8 of 13



       The Plaintiff first argues that the forum selection clause was the product of

fraud or overreaching, namely Aire Serv’s intentional misrepresentation about the

exclusive zone. Pl.’s Opp’n 12. The Plaintiff suggests that this court follow Hoffman

v. Minuteman Press International, Inc., a case “involv[ing] allegations that small,

unsophisticated business people were fraudulently induced to enter franchise

agreements which they never would have entered but for the fraud.” 747 F. Supp.

552, 559 (W.D. Mo. 1990). The Hoffman court, in the context of a domestic franchisor-

franchisee dispute, declined to “enforce forum clauses in legitimate fraudulent

inducement cases.” Id. at 558.

       The Defendants accurately note that the Plaintiff’s argument seizes on one

district court decision, issued over two decades before Atlantic Marine, while failing

to distinguish relevant Supreme Court and First Circuit precedent. For a district

court considering whether to enforce a forum selection clause, “[t]he correct approach

[is] to enforce the forum clause specifically unless [a party] could clearly show . . . that

the clause was invalid for such reasons as fraud or overreaching.” Bremen, 407 U.S.

at 15 (emphasis added). The Bremen fraud overreach exception “is triggered not by

claims that the contract was induced by fraud but only by a focused showing . . . that

‘the inclusion of that clause in the contract was the product of fraud or coercion.’ ”

Huffington, 637 F.3d at 24 (quoting Scherk v. Alberto–Culver Co., 417 U.S. 506, 519

n. 14 (1974)).

       The Plaintiff’s distinctions, that Bremen involved two sophisticated

international parties appearing before a district court sitting in admiralty rather



                                             8
           Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 9 of 13



than two domestic companies and that Scherk involved an arbitration clause, are

factually correct but not legally significant in light of more recent decisions. In

Atlantic Marine, for example, the Supreme Court gave effect to a forum selection

clause between entirely domestic parties and arbitration was not an issue. See 571

U.S. at 52-53. Likewise, the First Circuit has enforced a forum selection clause

between domestic parties where the plaintiff claimed that he was induced to enter a

contract based upon a defendant’s intentional misrepresentation of risk. See

Huffington, 637 F.3d at 21, 24. The Plaintiff has presented no evidence that the forum

selection clause itself, as opposed to the entire contract, was fraudulently induced.

See id. at 24.

       The Plaintiff also leans on Hoffman to support his claim that enforcement of

the forum selection clause would be unreasonable and unjust under the second

Bremen factor. Williams claims that Aire Serv officials pressured him to sign the

Franchise Agreement before he had reviewed it, and that the company did not follow

the mandatory 14 day holding-off period provided for by the Federal Trade

Commission’s Franchise Rule. See Pl.’s Opp’n 13; Compl. ¶¶ 21-25, 28-36. The

Plaintiff characterizes the contract as a “take it or leave it” offer, put to him by a party

with unequal bargaining power. Pl.’s Opp’n 14. Enforcement of the clause under these

circumstances would be “grossly unfair,” according to the Plaintiff. Pl.’s Opp’n 14

(quoting Hoffman, 747 F. Supp. at 559 (emphasis omitted)).

       The Supreme Court has rejected challenges to forum selection clauses where

one party had unequal bargaining power and did not negotiate the terms of the



                                             9
           Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 10 of 13



contract. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991). In Shute,

where a cruise ship passenger sought to recover for injuries sustained after falling

aboard the ship, the Court examined the “fundamental fairness” of a forum selection

clause printed on the back of a ticket. Noting that the plaintiffs had “notice of the

forum provision and, therefore, presumably retained the option of rejecting the

contract with impunity,” the Court concluded that the forum selection clause was

neither unreasonable nor unjust even though it was “not the subject of bargaining.”

Id. at 593, 595. Here, Williams had the option of not pursuing the franchise

opportunity if he felt that Aire Serv had behaved inappropriately. Even if the Plaintiff

only had 12 days rather than the required 14 to review the Franchise Agreement,

this deficiency does not render enforcement of the forum selection clause

fundamentally unfair. As in Shute, the Plaintiff had notice of the forum selection

clause and had the option not to enter the contract. 7

       The Plaintiff next claims that enforcing the forum selection clause would be so

expensive as to deprive him of his day in court. Pl.’s Opp’n 14-15. The added travel

expense to litigate in Texas, combined with Williams’s lost revenue from being away

from his small-business, are the crux of the Plaintiff’s argument. The Plaintiff has

not met his burden “to provide a factual record establishing” that the financial

difficulties of litigating in Texas would effectively deprive him of his day in court. See




7       To the extent that Williams may not have read the forum selection clause before signing the
contract, he was still on notice of its terms. See Thigpen v. Locke, 363 S.W.2d 247, 253 (Tex. 1962);
American Fidelity Co. v. Mahoney, 174 A.2d 446, 450 (Me. 1961) (citing J.R. Watkins Med. Co. v. Stahl,
103 A. 70, 71 (Me. 1918)).


                                                 10
             Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 11 of 13



In re Mercurio, 402 F.3d 62, 66-67 (1st Cir. 2005); see also Bremen, 407 U.S. at 19. A

conclusory statement that enforcing the forum selection clause would make

“bankruptcy [ ] not just an option, but almost certain,” is insufficient. Pl.’s Opp’n 15. 8

See In re Mercurio, 402 F.3d at 66-67 (“The district judge’s bare conclusion that [a

party] would be ‘deprived of his day in court’ is unsupported by any evidence in the

record.”).

        The Plaintiff further argues that under Bremen’s fourth factor enforcement of

the forum selection clause would be contrary to public policy. The Plaintiff contends

that the “Maine Legislature has articulated a strong public policy aimed at protecting

the public from fraud and deception” and there is no guarantee that Texas would

apply Maine law. Pl.’s Opp’n 15. The Plaintiff has not demonstrated that he is entitled

to the application of Maine law in spite of the Franchise Agreement’s choice of law

provision that identifies Texas law as the governing law. See Defs.’ Ex. A 33. Further,

the Plaintiff has not demonstrated that Texas lacks policies aimed at protecting the

public from fraud and deception.




8        Given my finding that the Plaintiff has not established a factual record to support his financial
hardship, I need not decide whether Atlantic Marine forecloses a party from arguing that its private
costs are a determinative factor for non-enforcement of a forum selection clause under Bremen. “Lower
courts have taken various approaches when applying Bremen and Atlantic Marine.” Petersen v. Boeing
Co., 108 F. Supp. 3d 726, 730 (D. Ariz. 2015); see also Aviation One of Fla., Inc. v. Airborne Ins.
Consultants (PTY), Ltd, 722 F. App’x 870, 884 (11th Cir. 2018) (analyzing private interests only “to
the extent that we may consider [plaintiff’s financial difficulties] after Atlantic Marine.”). The Supreme
Court in Atlantic Marine made clear that private interests are not to be considered in analyzing a
motion to transfer under § 1404, but the Court’s “analysis presuppose[d] a contractually valid forum-
selection clause.” 571 U.S. at 62 n.5. The First Circuit has suggested that a plaintiff’s financial means
to litigate remains a valid factor under Bremen. See Carter’s, 790 F.3d at 294 & n.6 (“This is not to
discourage small businesses from raising Carter’s argument [that it did not have the resources to
litigate in the selected forum], but the difficulty for a [multi-million dollar] American company of
litigating in Oregon is not the same as that of an individual litigating in Switzerland.”).

                                                   11
             Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 12 of 13



       The Plaintiff has failed to make the strong showing required to invalidate the

forum selection clause on any of the four Bremen factors.

III.   Section 1404(a) Analysis

       Finally, the Plaintiff argues that even if the forum selection clause is

contractually valid and enforceable, the public interest overwhelmingly disfavors a

transfer. See Atl. Marine, 571 U.S. at 67. Public interest factors “may include ‘the

administrative difficulties flowing from court congestion; the local interest in having

localized controversies decided at home; [and] the interest in having the trial of a

diversity case in a forum that is at home with the law.’ ” Id. at 62 n.6 (quoting Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The Court in Atlantic Marine

made clear that the public interest is served “[i]n all but the most unusual cases” by

holding parties to the terms of their contracts, including their forum selection clauses.

Id. at 66.

       Citing caseload statistics, the Plaintiff identifies court congestion as a public

interest factor that “weighs heavily” in retaining this case in Maine. Pl.’s Opp’n 16.

Though the Western District of Texas has more pending cases per judgeship, the

District handles its cases in a timely fashion. Further, because the Franchise

Agreement calls for Texas law to apply to any dispute, transferring the case will allow

it to be decided “in a forum that is at home with the law.” Atl. Marine, 571 U.S. at 62

n.6. Presented with no additional factors or evidence that weigh in the Plaintiff’s

favor, I find that the public interest does not overwhelmingly disfavor transfer.




                                           12
         Case 6:18-cv-00304 Document 12 Filed 10/12/18 Page 13 of 13



                                 CONCLUSION

       For the reasons stated above, the Court DENIES the Defendants’ motion to

dismiss and GRANTS the Defendants’ motion to transfer venue. The Court

ORDERS that this case be transferred to the United States District Court for the

Western District of Texas, Waco Division.



SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States Chief District Judge

Dated this 12th day of October, 2018.




                                        13
